Citation Nr: 1014153	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  08-01 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant served on active duty from April 1965 to March 
1968.  He was given a dishonorable discharge following his 
term of service between May 1980 to December 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

In a facsimile received at the Board in January 2010, the 
appellant requested a Decision Review Officer hearing 
regarding the issue reflected on the title page of this 
decision.  Under 38 C.F.R. § 3.2600 (2009), a request for a 
review by a Decision Review Officer must be submitted within 
60 days after he was provided notice of the August 2007 
decision.  Hence, his request for review by a Decision Review 
Officer is not timely and must be denied.  Nonetheless, since 
a claimant has the right to request a hearing at the RO by 
other personnel, the Board will remand the case to allow that 
hearing to be held.  38 C.F.R. § 3.103(a) (2009).

Further, as the last available treatment records for the 
appellant are dated in June 2007, after he has signed the 
appropriate releases, the RO should obtain any and all 
additional treatment records for an acquired psychiatric 
disorder.  38 C.F.R. § 3.159.

The record reveals that the appellant receives Social 
Security disability benefits in part due to diabetes.  There 
is no evidence, however, that he is receiving Social Security 
benefits due to an acquired psychiatric disorder.  Unless the 
claimant presents evidence that his Social Security benefits 
are due to an acquired psychiatric disorder, the Board finds 
no basis to request them.  Golz v. Shinseki, 590 F.3d 1317, 
1321 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action 
to secure any records which have not been 
previously secured for inclusion in the 
claims file, to include mental health 
records from the VA Medical Center in 
Washington, D.C., and the Community Clinic 
in Alexandria, Virginia.  All attempts to 
secure this evidence must be documented in 
the claims file.  If the RO cannot locate 
such records, the RO must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The 
RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claim.  The claimant 
must then be given an opportunity to 
respond.
 
2.  If, and only if, the appellant 
presents evidence that his Social Security 
benefits are due to an acquired 
psychiatric disorder, the RO should 
contact Social Security Administration and 
request copies of all records used in 
determining the appellant's entitlement to 
disability benefits.  If the RO cannot 
locate such records, the RO must 
specifically document what attempts were 
made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile. The RO must then: (a) notify the 
claimant of the specific records that it 
is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The claimant must then be given an 
opportunity to respond.

3.  The RO should schedule the claimant 
for a hearing before RO personnel.  The RO 
must provide him and his representative 
reasonable advance notice of the date, 
time, and location of the hearing. 

4  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted to include, 
if additional medical records are 
received, obtaining a supplemental medical 
opinion, if warranted, the RO should 
adjudicate the claim on appeal in light of 
all pertinent evidence and legal 
authority.

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
claimant and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


